Case: 5:21-cv-00647-DCN Doc #: 25 Filed: 07/26/21 1 of 9. PageID #: 217




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




CARY V. HENDY,                                       CASE NO. 5:21 CV 647


       Plaintiff,

V.                                                   JUDGE DONALD C. NUGENT


VERA F. BOGGS,et. al.,
                                                     MEMORANDUM OPINION
       Defendants.                                   AND ORDER



I.     Introduction


       Pro Se Plaintiff Cary V. Hendy ("PiaintifP') filed a complaint pursuant to 42 U.S.C. §

1983 against 17 defendants in connection with the Ohio Civil Rights Commission's("OCRC")

apparent investigation of a charge of unlawful discrimination and the OCRC's ultimate finding

that Plaintiff violated Ohio's fair housing statutes.(See Doc. No. 1).

       The defendants are state employees or officials and are identified as follows: Vera F.

Boggs, OCRC Regional Director; Tameka Brooks, Akron OCRC Investigator; Sandra Manis,

Akron Regional Supervisor; G. Michael Payton,former Executive Director; Stephanie Bostos-

Demers, Chief Legal Counsel; Angela Phelps-White,"replacement of G. Michael Payton"; Lori

Barreras, Commissioner; Leonard Hubert, Commissioner; William Patmon, Commissioner; Juan

Cespedes, Commissioner; Madhu Singh, Commissioner; Denise Johnson, Administrative

Hearing Officer; Wayne Williams, assistant attorney general; Lori Anthony, assistant attomey
Case: 5:21-cv-00647-DCN Doc #: 25 Filed: 07/26/21 2 of 9. PageID #: 218



general; Lauren Green-Hull; Charles Miller, Counsel to the Attorney General; and Dave Yost,

Ohio Attorney General.

        Plaintiffs Complaint is largely incomprehensible, consists of conclusory allegations, and

is devoid of any factual support. In his preface. Plaintiff states that he has been "under the gun"

oftwo state agencies and "held at [] gunpoint" by state agents for six years.(Doc. No. 1 at 7). He

states that "this complaint stems from intentional white collar crime [and] is about legal

counselors, as state employees, purposefully writing shades of grey in state law statutes which

then deny federal rights. {Id. at 8).

        It appears, however, that Plaintiff alleges that the defendants violated his constitutional

right to procedural due process, stating"My rights to have an actual investigation ofan

accusation against me completed by the[OCRC]has been denied [and] obstructed by the agency

staff itself while simultaneously being extorted as guilty." {Id. at 13). He then proceeds to list

each defendant, the job title or responsibility ofthe defendant, and the role each defendant played

in the OCRC investigation. {See id. at 27-32, 34-44). In a conclusory fashion, without supporting

factual detail. Plaintiff also alleges "libel, nonfeasance, malfeasance,[and] extortion." {Id. at 7-

8). Plaintiff requests monetary damages in the amount of$9,500,000, plus"2 Silver Certificates

equaling $600." {Id. at 49).

        Defendants Boggs, Brooks, Manis,Payton, Bostos-Demers, Phelps-White, Barreras,

Hubert,Patmon, Singh, Johnson, Williams, Anthony, Miller, and Yost filed a Motion to Dismiss

Plaintiff's Complaint for lack ofjurisdiction and for failure to state a claim pursuant to Fed. R.

Civ.P. 12(B)(1) and(6)(collectively "Defendants")(Doc. No. 23). The motion remains

imopposed.



                                                 -2-
Case: 5:21-cv-00647-DCN Doc #: 25 Filed: 07/26/21 3 of 9. PageID #: 219



II.      Standard of Review


         Under Federal Rule of Civil Procedure 12(b)(6), a party may move for the dismissal of

claims when the claimant has failed to "state a claim upon which relief can be granted." Fed. R.

Civ. P. 12(b)(6). When deciding a motion to dismiss under this rule, the function of the Court is

to test the legal sufficiency ofthe Complaint. See Mayer v. Mylod,988 F.2d 635,638(6th Cir.

1993).

         In reviewing the Complaint,the Court must construe the pleading in the light most

favorable to the plaintiff, accept all factual allegations as true, and determine whether the

complaint contains "enough facts to state a claim to relief that is plausible on its face." Bell Atl.

Corp. V. Twombly, 550 U.S. 544,555,127 S. Ct. 1955, 167 L. Ed. 2d 929(2007).

         Plaintiffs Complaint must provide a "short and plain statement ofthe claim showing that

the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). The plaintiffs obligation to provide the

grounds for relief"requires more than labels and conclusions, and a formulaic recitation ofthe

elements ofa cause of action will not do." Twombly,550 U.S. at 555. Although a complaint

need not contain detailed factual allegations, its "factual allegations must be enough to raise a

right to relief above the speculative level on the assumption that all the allegations in the

complaint are true." Id. The Court is "not bound to accept as true a legal conclusion couched as a

factual allegation." Papasan v. Allain, 478 U.S. 265,286,106 S. Ct. 2932,92 L. Ed. 2d 209

(1986). Nor is the Court required to conjure unpleaded facts or construct claims on Plaintiffs

behalf. See Grinter v. Knight, 532 F.3d 567,577(6th Cir. 2008)(citation omitted); Beaudett v.

City ofHampton,775 F.2d 1274,1277-78 (4th Cir. 1985).




                                                  -3-
Case: 5:21-cv-00647-DCN Doc #: 25 Filed: 07/26/21 4 of 9. PageID #: 220



       The Supreme Court explained the "plausibility" requirement, stating that"a claim has

facial plausibility when the Plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662,677-78,129 S. Ct. 1937,173 L. Ed. 2d 868(2009). Furthermore,"the plausibility

standard is not akin to a 'probability requirement,' but it asks for more than a sheer possibility

that a defendant acted unlawfully." Id. This determination is a "context-specific task that

requires the reviewing court to draw on its judicial experience and common sense." Id.

       Additionally,      se pleadings are liberally construed. Boag v. MacDougall,454 U.S.

364,365,102 S. Ct. 700,70 L. Ed. 2d 551 (1982)(per curiam); Haines v. Kerner,404 U.S. 519,

520,92 S. Ct. 594, 30 L. Ed. 2d 652(1972). And the Court holds a pro se complaint to a less

stringent standard than one drafted by an attorney. Spotts v. United States,429 F.3d 248,250(6th

Cir. 2005)(citing Haines,404 U.S. at 520). A district court, however, may dismiss an action sua

sponte if the Complaint is so "implausible, attenuated, unsubstantial, frivolous, devoid of merit,

or no longer open to discussion" as to deprive the court ofjurisdiction. Apple v. Glenn, 183 F.3d

477,479(6th Cir. 1999)(citing Hagans v. Lavine,415 U.S. 528, 536-37,94 S. Ct. 1372, 39 L.

Ed. 2d 577(1974)).

       In other words, a district court may sua sponte dismiss a claim under Rule 12(b)(1) where

that claims lacks the "legal plausibility necessary to invoke federal subject matter jurisdiction."

Id. at 480. Under these circumstances, a district court need not provide a plaintiff the opportunity

to amend his or her complaint. Id. at 479. The plaintiff has the burden of proving subject matter

jurisdiction in order to survive dismissal pursuant to Rule 12(b)(1). Madison-Hughes v. Shalala,

80 F.3d 1121,1130(6th Cir.1996). Lack of subject matter jurisdiction is a non-waivable, fatal


                                                 .4.
Case: 5:21-cv-00647-DCN Doc #: 25 Filed: 07/26/21 5 of 9. PageID #: 221



defect. Von Dunser v. Aronoff, 915 F.2d 1071,1074(6th Cir.1990).

III.    Discussion


        As an initial matter, Plaintiffs Complaint does not allege enough factual content from

which the Court can draw the reasonable inference that the defendants are liable for the

misconduct alleged. The Complaint includes statements such as "[the defendants] pretending to

investigate,"[ojbstruct deny yet claim completed investigation while all documentation shows a

direct lie,""Boggs rendered probable cause * * * with no investigation done by her employer,"

and "leading the staff by example to denial ofagency's mandated duty to investigate" (Doc. No.

1 at 34-36).

       Although the Court is required to liberally construe the Complaint and make reasonable

inferences in Plaintiffs favor, the Court is not required to accept as true legal conclusions

unsupported by well-pleaded facts or unwarranted factual inferences. See Grindstaffv. Green,

133 F.3d 416,421 (6th Cir. 1998)(citing Morgan v. Church's Fried Chicken, 829 F.2d 10,12

(6th Cir. 1987))(further citation omitted). Nor is the Court required to conjure unpleaded facts or

construct claims against defendants on behalf of a pro se plaintiff. See Grinter,532 F.3d at 577;

Beaudett, 775 F.2d at 1277-78.

       Plaintiffs sparse and confusing factual allegations and conclusory legal assertions

therefore do not support a plausible constitutional claim against the defendants upon which relief

may be granted. On this basis alone. Plaintiffs Complaint must be dismissed. Apple, 183 F.3d at

479.




                                                 -5-
Case: 5:21-cv-00647-DCN Doc #: 25 Filed: 07/26/21 6 of 9. PageID #: 222



       Nonetheless, considering these minimal facts, it appears that Plaintiff attempts to assert

that Defendants violated his right to procedural due process. To the extent that Plaintiff claims

Defendants have violated his due process rights, his claim fails.

       To prevail on a procedural due process claim, a plaintiff must plead and prove either(1)

that he was deprived of property as a result ofan established state procedure that itself violates

due process rights; or(2)that the defendant deprived him of a protected liberty or property

interest pursuant to a random and unauthorized act and available state remedies would not be

adequate to redress the deprivation of property. Jefferson v. Jefferson Cty. Pub. Sch. Sys., 360

F.3d 583, 588(6th Cir. 2004); Macene v. MJW,Inc., 951 F.2d 700,706(6th Cir. 1991);

Vicory v. Walton, 721 F.2d 1062,1064(6th Cir. 1983). The plaintiff bears the burden of

demonstrating that state remedies for redressing the alleged wrong are inadequate. Vicory, 721

F.2d at 1066("In a procedural due process case under section 1983,the plaintiff must attack the

state's corrective procedure as well as the substantive wrong.").

       Here, Plaintiff appears to allege that Defendants violated his constitutional right to due

process when they failed to conduct a proper investigation, which falls under the second category.

Plaintiff, however, has not alleged that state remedies for redressing the wrong are inadequate.

Indeed, Plaintiff has a state remedy and he has availed himself ofthe same when he appealed the

OCRC's decision finding Plaintiff engaged in unlawful discriminatory housing practices. (See

Doc. No. 23 at 8-9)(citing Hendy v. Ohio Civil Rights Comm., CV-2017-05-1805 (Ct. Com. PI.

Oct. 23,2017)). According to Defendants, this litigation is still pending in the Summit County

Court of Common Pleas. (Id. at 9,16-17). Plaintiff has not demonstrated this remedy is




                                                 -6-
Case: 5:21-cv-00647-DCN Doc #: 25 Filed: 07/26/21 7 of 9. PageID #: 223



inadequate for redressing the alleged wrong. He therefore fails to state a claim for a violation of

his due process rights.

        Moreover,to the extent Plaintiffs appeal ofthe OCRC's decision remains pending in the

state court, and Plaintiff asks this Court to intervene, the Court may not do so. A federal court

must abstain from interfering with pending state court proceedings involving important state

interests absent extraordinary circumstances which are not present here. See Younger v. Harris,

401 U.S. 37,44-45,91 S. Ct. 746,27 L. Ed. 2d 669(1971). Abstention is appropriate where:(1)

state proceedings are ongoing,(2)the state proceedings implicate important state interests, and

(3)the state proceedings afford plaintiff with an adequate opportunity to raise federal questions.

Leveye v. Metro. Pub. Def. Office, 73 F. App'x 792,794(6th Cir. 2003)(citing Younger,401

U.S. at 43-45). Abstention is mandated whether the state-court proceeding is criminal,

quasi-criminal, or civil in nature as long as federal court intervention "unduly interferes with the

legitimate activities ofthe state." Younger,401 U.S. at 44.

        Here, if Plaintiffs appeal ofthe OCRC's decision is still pending, all three factors

supporting abstention are present. The issues here are of paramoxmt state interest. See Ohio Civ.

Rights Comm. v. Dayton Christian Schools, Inc., All U.S. 619,628,106 S.Ct. 2718,91 L.Ed.2d

512(1986)(Younger doctrine is applicable to state administrative proceedings in which important

state interests such as discrimination are vindicated). And concerning the final factor ofthe

Younger abstention, it is Plaintiffs burden to demonstrate that he is barred from presenting any

federal claim that he may have in the state court proceedings, and he does not allege here that

those proceedings did not or could not provide him with an opportunity to do so. Pennzoil Co. v.




                                                 -7-
Case: 5:21-cv-00647-DCN Doc #: 25 Filed: 07/26/21 8 of 9. PageID #: 224



Texaco, Inc., 481 U.S. 1,14-15,107 S. Ct. 1519,95 L. Ed. 2d 1 (1987). The Court must therefore

abstain from interfering with Plaintiffs pending proceedings.

       To the extent, however,that Plaintiffs Complaint constitutes an appeal of any state court

proceeding,this Court lacks jurisdiction pursuant to the Rooker-Feldman doctrine. See Dist. of

Columbia Court ofAppeals v. Feldman,460 U.S. 462,483,103 S. Ct. 1303,75 L. Ed. 2d 206

(1983); Rooker v. Fidelity Trust Co.,263 U.S. 413,415-16,44 S. Ct. 149,68 L. Ed. 362(1923).

"Where federal relief can only be predicated upon a conviction that the state court was wrong, it

is difficult to conceive [of] the federal proceeding as, in substance, anything other than a

prohibited appeal ofthe state-courtjudgment." Catz v. Chalker, 142 F.3d 279,295 (6th Cir. 1998)

(quoting Keene Corp. v. Cass,908 F.2d 293,296-97(8th Cir. 1990)(quoting Pennzoil,481 U.S.

at 25)), amended on other grounds 243 F.3d 234(6th Cir. 2001). Federal appellate review of state

courtjudgments can only occur in the United States Supreme Court. See Feldman,460 U.S. at

483; Rooker,263 U.S. at 415-16.

       This Court therefore lacks jurisdiction to consider Plaintiffs Complaint to the extent that

Plaintiffis seeking to be relieved ofthe consequences ofthe state proceedings.

        Finally, to the extent that Plaintiff is asserting any state law claims, the Court declines to

exercise jurisdiction over those claims. A district court"may decline to exercise supplemental
jurisdiction over a claim" if that court "has dismissed all claims over which it has original
jurisdiction." 28 U.S.C. § 1367(c)(3). The decision to exercise supplemental jurisdiction depends
on "judicial economy,convenience,fairness, and comity [...]." Carnegie—Mellon Univ. v. Cohill,
484 U.S. 343, 350,108 S. Ct. 614,98 L. Ed. 2d 720(1988)."When all federal claims are

dismissed before trial, the balance of considerations usually will point to dismissing the state law


                                                  -8-
Case: 5:21-cv-00647-DCN Doc #: 25 Filed: 07/26/21 9 of 9. PageID #: 225



claims or remanding them to state court if the action was removed." Musson Theatrical, Inc. v.

Fed. Exp. Corp., 89 F.3d 1244, 1254-55 (6th Cir. 1996).

       Having dismissed Plaintiffs federal claims at this early stage of litigation, the Court

declines to exercise supplemental jurisdiction over any state law claim Plaintiff may have

asserted.


IV.    Conclusion


       For all of the foregoing reasons. Defendants' Motion to Dismiss(Doc. No. 23)is granted.

Further, all claims against Defendants Juan Cespedes and Lauren Green-Hull are dismissed under

Apple V. Glenn, 183 F.3d 477(6th Cir. 1999). Plaintiffs state law claims are dismissed without

prejudice.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)that an appeal from this decision

may not be taken in good faith. This case is hereby TERMINATED.

       IT IS SO ORDERED.



                                                      DONALD a NUGEOT
                                                      United States DistrictUhdge

       DATED: kl                  iw




                                                -9-
